Citation Nr: 1132939	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to right foot disability.

2.  Entitlement to a rating in excess of 10 percent for right foot paresthesia and dysthesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) decision of October 2008, which, in pertinent part, denied service connection for a lower back disability and denied entitlement to a rating in excess of 10 percent for paresthesia and dysthesia of the right foot.  

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim of entitlement to service connection for a low back disability, to include on a secondary basis, the Board notes that the record contains a letter from a private podiatrist dated in May 2009, which notes that the Veteran's surgery for her bunion was not done properly and the Veteran continues to have pain and discomfort in the area of the bunion, ankle, leg, knee hip, and back.  There is also a July 2008 private medical record from Dr. Langerman, which notes that the Veteran's osteotomy of her first metatarsal is healed, and it can give her a lot of lateral lower column pain and some associated low back pain.  The Veteran has never undergone a VA examination for the purpose of determining the nature and etiology of any currently present low back disability.  As such, a VA examination should be scheduled and an opinion should be obtained in accordance with 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to the increased rating claim on appeal, the Board notes that the Veteran underwent a VA examination in June 2008.  The report of that examination notes that neurological examination of the lower extremities revealed weak great toe and abnormal sensory findings due to numbness of the foot.  Bilateral knees and ankles showed reflexes of 1+.  The examiner noted that there was subjective numbness and objective weakness.  The diagnoses were paresthesia and dysthesia of the right foot.  The examiner noted that the Veteran reported that the numbness in her right foot makes it difficult to stand or walk.

At the hearing before the undersigned, the Veteran's representative argued that the examination is inadequate because the examiner failed to describe the severity of the disability.  Notably, the disability is rated as 10 percent under 38 C.F.R. § 4.4.124a, Diagnostic Code 8525, which provides that a 10 percent rating is warranted for both mild and moderate incomplete paralysis of the posterior tibial nerve.  A higher 20 percent rating is warranted only for severe paralysis of the posterior tibial nerve.  Additionally, the Board notes that the examination of record is over three years old.  Therefore, a new VA examination should be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Because the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding VA treatment records dating from March 2010 to the present, and associate them with the claims file.

2.  Afford the Veteran an opportunity to identify any non-VA or private clinical records, and any non-clinical evidence, such as statements of others or employment evidence regarding the severity of the symptoms or the effects of her service-connected right foot disability.  

3.  Schedule the Veteran for a VA orthopedic/neurologic examination in order to determine the severity and symptoms of service-connected disability, right foot, status post bunionectomy, with right foot paresthesia and dysthesia, to include whether the residuals of surgical treatment of right foot disability result in back pain, a back disability, neck pain, a neck disability, ankle pain, ankle instability or giving way, or an ankle disability.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

With regard to the right foot, status post bunionectomy, with paresthesia/dysthesia, the examiner should conduct a thorough examination, to include all indicated studies.  The examiner should describe all residuals of service-connected right foot disability, including limitation of motion of any digit, limitation of motion of the forefoot or ankle, limitation of balance, sensation, effects on muscle coordination, muscle atrophy, pain on use, or the like.  

Based on the results of that examination and all indicated studies, the examiner should provide an opinion as to whether the Veteran has incomplete paralysis, neuralgia, or neuritis of a nerve or of more than one nerve.  The examiner should describe the severity of the disability in terms of whether it is mild, moderate, or severe, for each nerve affected.

The examiner should provide an analysis of the Veteran's gait, posture, and stance, to include whether weight-bearing is balanced across the entire right foot.  The examiner should describe any asymmetry of gait, stance, posture, or balance, describe neurologic impairment in the right lower extremity, and describe any other residuals of right foot disability, including residuals outside the right foot.  

The examiner should afford the Veteran examination of the back and neck.  Then, the examiner should address the following:

      (i) Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran has ankle pain, ankle instability, an ankle disorder, or aggravation of an ankle disorder, as the result of service-connected right foot disability?  If the examiner finds that an ankle disorder is aggravated by the service-connected right foot disability, the examiner should quantify the degree of aggravation if possible.  

      (ii)  Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran has back pain or a disorder of the spine or muscles of the spine, or aggravation of a spine disorder, as the result of service-connected right foot disability?  If a spine disorder is aggravated (permanently worsened beyond normal progression of the disorder) by the service-connected right foot disability, the examiner should quantify the degree of aggravation if possible.  

      (iii)  Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran has neck pain or a disorder of the neck or muscles of the neck, or aggravation of a neck disorder, as the result of service-connected right foot disability?  If a neck disorder is aggravated (permanently worsened beyond normal progression of the disorder) by the service-connected right foot disability, the examiner should quantify the degree of aggravation if possible.  
      If the examiner finds symptoms of disability outside the right foot caused by that disability, such as, for example, neck pain, but without a separate, compensable, neck disorder, the examiner should explain how the symptoms of right foot disability affect the evaluation of severity of that service-connected right foot disability.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide a requested opinion (such as, e.g., the likelihood of any low back disorder being caused or aggravated by service-connected right foot disability) the examiner should state the reason why speculation would be required (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and should identify information needed to provide the requested opinion.  

4.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


